     Case 2:19-cv-01795-MLCF-DMD Document 154 Filed 06/17/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


PAUL VESOULIS                                            CIVIL ACTION


v.                                                        NO. 19-1795


RESHAPE LIFESCIENCES, INC.                                SECTION “F”



                                   ORDER

       Nonparty Justin Owens’ motion to expedite is GRANTED.               His

motion to quash is DENIED.

                             New Orleans, Louisiana, June 17, 2021



                                   _____________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




                                     1
